       Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LELAND T. TAYLOR,

               Plaintiff,

vs.                                                                  No. CIV 20-0267 JB/JHR

MICHELLE LUJAN GRISHAM,
individually, and any persons acting in
concert of enforcement or facilitation
of the Order; AUSA UNITED
STATES OF AMERICA and STEVE
PEARCE,

               Defendants.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, filed December 29, 2020 (Doc. 61)(“PFRD”). The Honorable

Jerry H. Ritter, United States Magistrate Judge for the United States District Court of New

Mexico, recommends that the Court deny Defendant Michelle Lujan Grisham’s Motion for

Summary Judgment No. I: Dismissal Based on Lack Of Personal Participation, filed June 22,

2020 (Doc. 48)(“First MTD”). See PFRD at 1. The PFRD notifies the parties of their ability to

file objections and that failure to do so waives appellate review. See PFRD at 2. Objections

were due by January 12, 2021. See PFRD at 2. To date, the parties have filed no objections.

          LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                         RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition.   See Fed. R. Civ. P. 72(b)(1)(“A magistrate judge must promptly conduct the

required proceedings when assigned, without parties’ consent, to hear a pretrial matter
       Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 2 of 10




dispositive of a claim or defense . . . .”). Rule 72(b)(2) of the Federal Rules of Civil Procedure

governs objections to recommendations from a Magistrate Judge and provides that, “[w]ithin 14

days after being served with a copy of the recommended disposition, a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(2). Under the rule, when resolving objections “the district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to by a party. The

district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.”       Fed. R. Civ. P.

72(b)(3).

       Similarly, 28 U.S.C. § 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to the magistrate’s report enables the district judge to focus

attention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.”

United States v. One Parcel of Real Property, With Buildings, Appurtenances, Improvements,

and Contents, 73 F.3d 1057, 1059 (10th Cir. 1996)(“One Parcel”)(quoting Thomas v. Arn, 474

U.S. 140, 147 (1985)). As the United States Court of Appeals for the Tenth Circuit has noted,

“the filing of objections advances the interests that underlie the Magistrate’s Act,1 including

judicial efficiency.” One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kan. Bar Ass’n, 793 F.2d


       1
           Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.


                                                -2-
       Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 3 of 10




1159, 1165 (10th Cir. 1986); United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit held in One Parcel “that a party’s objections to the magistrate judge’s

report and recommendation must be both timely and specific to preserve an issue for de novo

review by the district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further

advance the policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other

circuits, ha[s] adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely

objections to the magistrate’s findings or recommendations waives appellate review of both

factual and legal questions.’” One Parcel, 73 F.3d at 1059 (citations omitted).

       In addition to requiring specificity in objections, the Tenth Circuit has stated that

“[i]ssues raised for the first time in objections to the magistrate judge’s recommendation are

deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v.

Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this circuit, theories raised for the first

time in objections to the magistrate judge’s report are deemed waived.”). And, in an unpublished

opinion, the Tenth Circuit stated that “the district court correctly held that [a petitioner] had

waived [an] argument by failing to raise it before the magistrate.” Pevehouse v. Scibana, 229 F.

App’x 795, 796 (10th Cir. 2007)(unpublished).2



       2
        The Court can rely on an unpublished opinion to the extent its reasoned analysis is
persuasive in the case before it. See 10th Cir. R. 32.1(A)(“Unpublished opinions are not
precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its
       disposition, we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005)(citations omitted). The Court
concludes that Pevehouse v. Scibana, 229 F. App’x at 796, has persuasive value with respect to a
material issue, and will assist the Court in its disposition of this Memorandum Opinion and

                                               -3-
         Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 4 of 10




         In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely, but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States -- in the course of approving the United States Court of

Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

                 It does not appear that Congress intended to require district court review
         of a magistrate’s factual or legal conclusions, under a de novo or any other
         standard, when neither party objects to those findings. The House and Senate
         Reports accompanying the 1976 amendments do not expressly consider what sort
         of review the district court should perform when no party objects to the
         magistrate’s report. See S. Rep. No. 94-625, pp. 9-10 (1976) (hereafter Senate
         Report); H.R. Rep. No. 94-1609, p. 11 (1976); U.S. Code Cong. & Admin. News
         1976, p. 6162 (hereafter House Report). There is nothing in those Reports,
         however, that demonstrates an intent to require the district court to give any more
         consideration to the magistrate judge’s report than the court considers appropriate.
         Moreover, the Subcommittee that drafted and held hearing on the 1976
         amendments had before it the guidelines of the Administrative Office of the
         United States Courts concerning the efficient use of magistrates. Those
         guidelines recommended to the district courts that “[w]here a magistrate makes a
         finding or ruling on a motion or an issue, his determination should become that of
         the district court, unless specific objection is filed within a reasonable time.” See
         Jurisdiction of the United States Magistrates, Hearings on S. 1283 before the
         Subcommittee on Improvements in Judicial Machinery of the Senate Committee
         on the Judiciary, 94th Cong., 1st Sess., 24 (1975)(emphasis added)(hereafter
         Senate Hearings). The Committee also heard Judge Metzner of the Southern
         District of New York, the chairman of a Judicial Conference Committee on the
         administration of the magistrate system, testify that he personally followed that
         practice. See id., at 11 (“If any objections come in, . . . I review [the record] and
         decide it. If no objections come in, I merely sign the magistrate’s order.”). The
         Judicial Conference of the United States, which supported the de novo standard of
         review eventually incorporated in § 636(b)(1)(C), opined that in most instances no
         party would object to the magistrate’s recommendation, and the litigation would
         terminate with the judge’s adoption of the magistrate’s report. See Senate
         Hearings, at 35, 37. Congress apparently assumed, therefore, that any party who
         was dissatisfied for any reason with the magistrate’s report would file objections,
         and those objections would trigger district court review. There is no indication
         that Congress, in enacting § 636(b)(1)(C), intended to require a district judge to
         review a magistrate’s report to which no objections are filed. It did not preclude
         treating the failure to object as a procedural default, waiving the right to further
         consideration of any sort. We thus find nothing in the statute or the legislative


Order.


                                                 -4-
       Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 5 of 10




       history that convinces us that Congress intended to forbid a rule such as the one
       adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (emphasis in original)(footnotes omitted).

       The Tenth Circuit also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that have

declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s

order does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted)). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only

ask,” a failure to object “does not preclude further review by the district judge, sua sponte or at

the request of a party, under a de novo or any other standard”). In One Parcel, the Tenth Circuit

noted that the district judge had decided sua sponte to conduct a de novo review despite the lack

of specificity in the objections, but the Tenth Circuit held that it would deem the issues waived

on appeal, because it would advance the interests underlying the waiver rule. See One Parcel, 73

F.3d at 1060-61 (citing cases from other Courts of Appeals where district courts elected to

address merits despite potential application of waiver rule, but the Courts of Appeals opted to

enforce waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s PFRD,

“on . . . dispositive motions, the statute calls for a de novo determination, not a de novo hearing.”

United States v. Raddatz, 447 U.S. 667, 674 (1980).              “[I]n providing for a ‘de novo

determination’ rather than a de novo hearing, Congress intended to permit whatever reliance a

district judge, in the exercise of sound judicial discretion, chose to place on a magistrate’s

proposed findings and recommendations.” United States v. Raddatz, 447 U.S. at 676 (quoting 28

                                                -5-
       Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 6 of 10




U.S.C. § 636(b) and citing Mathews v. Weber, 423 U.S. 261, 275 (1976)). The Tenth Circuit

requires a “district court to consider relevant evidence of record and not merely review the

magistrate judge’s recommendation” when conducting a de novo review of a party’s timely,

specific objections to the Magistrate Judge’s report. In re Griego, 64 F.3d 580, 583-84 (10th Cir.

1995). “When objections are made to the magistrate’s factual findings based on conflicting

testimony or evidence . . . the district court must, at a minimum, listen to a tape recording or read

a transcript of the evidentiary hearing.” Gee v. Estes, 829 F.2d 1005, 1008-09 (10th Cir. 1987).

       A district court must “clearly indicate that it is conducting a de novo determination”

when a party objects to the Magistrate Judge’s report “based upon conflicting evidence or

testimony.” Gee v. Estes, 829 F.2d at 1009. On the other hand, a district court fails to meet the

requirements of 28 U.S.C. § 636(b)(1) when it indicates that it gave “considerable deference to

the magistrate’s order.” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir.

1988). A district court need not, however, “make any specific findings; the district court must

merely conduct a de novo review of the record.” Garcia v. City of Albuquerque, 232 F.3d 760,

766 (10th Cir. 2000). “[T]he district court is presumed to know that de novo review is required.

...   Consequently, a brief order expressly stating the court conducted de novo review is

sufficient.” Northington v. Marin, 102 F.3d 1564, 1570 (10th Cir. 1996)(citing In re Griego, 64

F.3d at 583-84). “[E]xpress references to de novo review in its order must be taken to mean it

properly considered the pertinent portions of the record, absent some clear indication otherwise.”

Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d 722, 724 (10th Cir. 1993). The Tenth

Circuit has held that a district court properly conducted a de novo review of a party’s evidentiary

objections when the district court’s “terse” order contained one sentence for each of the party’s

“substantive claims” and did “not mention his procedural challenges to the jurisdiction of the



                                                -6-
       Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 7 of 10




magistrate to hear the motion.” Garcia v. City of Albuquerque, 232 F.3d at 766.         The Tenth

Circuit has explained that brief district court orders that “merely repeat the language of

§ 636(b)(1) to indicate its compliance” are sufficient to demonstrate that the district court

conducted a de novo review:

       It is common practice among district judges in this circuit to make such a
       statement and adopt the magistrate judges’ recommended dispositions when they
       find that magistrate judges have dealt with the issues fully and accurately and that
       they could add little of value to that analysis. We cannot interpret the district
       court’s statement as establishing that it failed to perform the required de novo
       review.

In re Griego, 64 F.3d at 584.

       Notably, because a district court may place whatever reliance it chooses on a magistrate

judge’s proposed findings and recommendations, a district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the [M]agistrate” Judge, 28 U.S.C.

§ 636(b)(1), as “Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations . . . .” United States v. Raddatz, 447 U.S. at 676 (emphasis omitted). See

Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d at 724-25 (holding that the district

court’s adoption of the Magistrate Judge’s “particular reasonable-hour estimates” is consistent

with the de novo determination that 28 U.S.C. § 636(b)(1) and United States v. Raddatz require).

       Where no party objects to the Magistrate Judge’s PFRD, the Court still reviews the

Magistrate Judge’s recommendations. In Pablo v. Soc. Sec. Admin., No. CIV 11–0132 JB/ACT,

2013 WL 1010401 (D.N.M. 2013)(Browning, J.), the plaintiff failed to respond to the Magistrate

Judge’s PFRD, and thus, waived his right to appeal the recommendations, but the Court

nevertheless conducted a review. The Court generally does not “review the PF&RD de novo,

because the parties had not objected thereto, but rather review[s] the recommendations to

                                               -7-
       Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 8 of 10




determine whether they clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion.” Pablo v. Soc. Sec. Admin, 2013 WL 1010401, at *4. The Court, thus, does not

determine independently what it would do if the issues had come before the Court first, but

rather, adopts the PFRD where “[t]he Court cannot say that the Magistrate Judge’s

recommendation . . . is clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion.” Pablo v. Soc. Sec. Admin., 2013 WL 1010401, at *4. See Alexandre v. Astrue, No.

CIV 11–0384 JB/SMV, 2013 WL 1010439, at *4 (D.N.M. 2013)(Browning, J.)(“The Court

rather reviewed the findings and recommendations of the Honorable Stephan M. Vidmar, United

States Magistrate Judge, to determine if they are clearly erroneous, arbitrary, obviously contrary

to law, or an abuse of discretion. The Court determines that they are not, and will therefore adopt

the PFRD.”); Trujillo v. Soc. Sec. Admin., No. CIV 12–1125 JB/KBM, 2013 WL 1009050, at *5

(D.N.M. 2013)(Browning, J.)(adopting the proposed findings and conclusions, noting: “The

Court did not review the PFRD de novo, because Trujillo has not objected to it, but rather

reviewed the . . . findings and recommendations to determine if they are clearly erroneous,

arbitrary, obviously contrary to law, or an abuse of discretion, which they are not.”). This

review, which is deferential to the Magistrate Judge’s work when there is no objection,

nonetheless provides some review in the interest of justice, and seems more consistent with the

waiver rule’s intent than no review at all or a full-fledged review. Accordingly, the Court

considers this standard of review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is

nothing in those Reports, however, that demonstrates an intent to require the district court to give

any more consideration to the magistrate’s report than the court considers appropriate.”). The

Court is reluctant to have no review at all, if its name is going to go at the bottom of the order

adopting the Magistrate Judge’s PFRD.



                                               -8-
       Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 9 of 10




                                          ANALYSIS

       The Court has reviewed carefully the PFRD and the First MTD. The Court did not

review the PFRD de novo, because no objections have been filed, but rather, the Court reviewed

Magistrate Judge Ritter’s PFRD to determine if it is clearly erroneous, arbitrary, obviously

contrary to law, or an abuse of discretion. The Court determines that the PFRD is not clearly

erroneous, arbitrary, obviously contrary to law, or an abuse of discretion. Accordingly, the Court

will adopt the PFRD.

       IT IS ORDERED that Defendant Michelle Lujan Grisham’s Motion for Summary

Judgment No. I: Dismissal Based on Lack of Personal Participation, filed June 22, 2020 (Doc.

48), is denied.

                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE


Parties and Counsel:

Leland T. Taylor
Albuquerque, New Mexico

       Plaintiff pro se

Luis E. Robles
Douglas E. Gardner
Robles, Rael & Anaya, P.C.
Albuquerque, New Mexico

       Attorneys for the Defendant Michelle Lujan Grisham

Fred J. Federici
  Acting United States Attorney
Manuel Lucero
  Assistant United States Attorneys
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Defendant AUSA United States of America

                                              -9-
     Case 1:20-cv-00267-JB-JHR Document 63 Filed 02/09/21 Page 10 of 10




Carter B. Harrison, IV
Harrison & Hart, LLC
Albuquerque, New Mexico

      Attorneys for the Defendant Steve Pearce




                                           - 10 -
